Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	Amendment filed 08/18/2022 is acknowledged. Claims 11,13,14,16,20-24 are pending.  Claim 14 remains withdrawn from consideration.
Claims 11,13,16,20-24 are under consideration. 


Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11,13,16,20-24 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a system and thus said claims are properly drawn to one of the four statutory categories of invention.  

.  
Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps drawn to a mental process recited in the claims include ranking proteins, comparing data (running classifier models), providing results of comparing (predicting adverse drug reactions), ranking protein structures, correlating protein expression/differentiation with ADR.  

The steps are able to be performed in the mind, but for the recitation of the “computer processor” or “web-based display interface”. Other than addressing using a processor, nothing in the claim elements preclude the above steps from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind; the claims address receiving, computing and comparing data.   Thus, the claim recites steps drawn to a mental process.

Further, added claim language addressing data matrix as containing binary labels does not necessarily requires use of a computer process, nothing in the claim elements preclude the above steps from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind.

Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  



Step 2A Prong Two.


The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.


In the instant case, obtaining data, such as structure data, is a pre-solution activity directed to aspects of the information being analyzed. Generating an output, e.g., displaying or transmitting data, is insignificant post-solution activity.  

The additional element of using a processor or a web-based display interface to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application. 
 With regard to the additional element of using automated docking tool, using automated docking tool is viewed as a token element used for its intended purpose. The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional element of using automated docking tool is viewed as a token element used for its intended purpose, and therefore is not improved.  

The claimed system is a computer based system including computer-readable storage media, device elements and processors that are recited at a high level of generality, i.e., a generic computer and processor performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system. The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application.

With regard to addressing an intended use of docking tool “for receipt at the processor over a communications network connection, binding mode predictions of molecules”, receiving at the processor over a communications network connection address a generic use of Internet to perform business practice. 


Although dependent claims may limit the scope of the abstract idea to which the independent claims are directed, their character remains unchanged, especially given that these dependent claims provide no insight to improvements in computer functionality beyond what one would expect from using a generic computer as a tool in performing the scheme as claimed. None of these claims add anything significantly more to transform the abstract idea.

Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   
Thus, the instant claims do not include an inventive concept.

Further, the additional elements of receiving and outputting data constitute insignificant pre- and extra-solution activity and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).

With regard to addressing machine learning models (as in claim 16), use of machine learning models is a well known and routine method of data analysis in bioinformatics.  See, for example, reviews of Ning et al. (DRUG DEVELOPMENT RESEARCH 72, p.138–146, 2011), Murphy et al. (Nature Chemical Biology, 7, 327-330, 2011).
With regard to use of automated docking tool, automated docking tool is a docking software; docking software, PC- or web-based  is well-known.  See, for example, Zhang et al. (J Med Chem 49: 6789–6801.), or of Tanchuk et al. (Chem Biol Drug Des 2016; 87: 618–625), or LaBute et al. (PLoS ONE 9(9): e106298, 1-13)

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment.   See MPEP 2106.05(a) and 2106.05(h).

For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
 Response to arguments
With regard to step 2, Prong One, applicant maintains that the claims are drawn to a computer-implemented system. In response, as addressed in the rejection, the steps are able to be performed in the mind, but for the recitation of the “computer processor” or “web-based display interface”. Other than addressing using a processor, nothing in the claim elements preclude the above steps from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind the claims address receiving, computing and comparing data.   Thus, the claim recites steps drawn to a mental process.
With regard to step 2, Prong Two, applicant discusses potential improvements achieved by improved data analysis. In response, an improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.  In the instant case, the results of the method – obtaining values coefficients of a logistic regression function,  identifying a weight contributor and largest weight contribution to the classifier model – are drawn to obtaining modified information which is not an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.

With regard to step 2B, applicant argues that steps such as mapping, determining, classifying, filtering are all “not well understood, routine or conventional classifier training activities that do transform alleged abstract idea into patentable subject matter.  In response, all of the above “activities” are drawn to judicial exception; there are no elements in the claims which are beyond the elements drawn to judicial exception and which are not drawn to generic technology and are well understood, routine, or conventional.
 
103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 11,13,16-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over  LaBute et al. (PLoS ONE 9(9): e106298, 1-13) in view of Tanchuk et al. (Chem Biol Drug Des 2016; 87: 618–625), and  taken together with Maheswari  (International Journal of Genetics and Molecular Biology Vol. 3(1), 2011, p. 1-6), or Mason et al. (Current Pharmaceutical Design, 2001, 7, 567-597).

LaBute et al. study “illustrates a path forward to comprehensive ADR virtual screening that can potentially screen tens of thousands of protein targets and millions of potential drug candidates.” (Abstract).  LaBute et al. teach computer-implemented method and corresponding system for adverse drug reaction prediction comprising computing drug-target protein interaction (docking scores), running classifier models associated with adverse drug reactions, and predicting ADRs for the query drug based on the computed drug-target protein interaction and using the classifier models. LaBute  is teaching ADR for drug candidates interacting with proteins.  See, for example, Experimental section, p.5, “Statistical analysis” describing  “560x409 [i.e., 560 drug candidates x 409 protein targets] subset of drug-protein docking scores.  LaBute teaches that the ADR-protein scores are obtained for each of the 560 drug candidate compounds (Experimental section, p.5, “Statistical analysis”), and that docking calculations are made for each of individual drug-protein complex (p. 4, right column, bottom).  Molecular docking-based screening studies involve fitting drug small molecules into the active sites of target protein structures. Logistic regressions of drug-protein interaction were trained. The molecular docking calculations produced a drug-protein docking score matrices which were then compared with logistic regression classifiers. The statistical significance of putative associations between the ADR groups and docking score matrix protein features were calculated, and side-effect protein pair-wise associations are rank-ordered. See Abstract, Figure 1, and pages 3-6. The molecular docking scores are generated and ranked. p. 5-7, Table1. Logistic regression of drug-protein interaction were trained. The statistical significance of putative associations between the ADR groups and docking score matrix protein features were calculated, and side-effect protein pair-wise associations are rank-ordered. See Abstract, Figure 1, and pages 3-6. With regard to determining “an underlying cause of a predicted ADR for a given drug molecule”, in LaBute et al., teaches that calculations are made for each of the 906x409 = 370,554 individual drug-protein complexes (p.4, bottom),  scores obtained for each  of drug candidate compounds. Table 1 provides top ranked protein structures and their association with ADR.  The protein structures are involved in such “mechanisms” as cell expression or cell differentiation (see right column in the Table) –  for example, the top ranked protein, interstitial collagenase, is involved in cancer metastasis (see. p. 9, left column, bottom). 

LaBute utilizes automated docking tool VinaLC (page 3, reference [33]), which is a modified version of docking program AutoDock; VinaLC is a message passing interface and multithreading hybrid for parallel molecular docking of large databases. LaBute et al. do not specify whether the automated docking tool was accessed using an interface which is a web based display, or whether the intended objective is to receive binding mode predictions of the automated docking tool “over a communication network”.  However, any modern display interface has access to Internet, i.e., web-based; likewise, any results can be communicated “over a communications network connection”.  Such modification addressing generic use of Internet to perform business practice will be prima facie obvious to one skilled in art.


With regard to added limitation of using logistic regression function with coefficients indicating a weight contribution of scores, using coefficients of weighted contribution of a parameter of a logistic regression function is a common mathematical approach.  In particular, for AutoDock Vina, automated docking software used in LaBute, Tanchuk et al. (Chem Biol Drug Des 2016; 87: 618–625) teach using weighted parameters – see throughout the reference and Table 1.  One of ordinary skill in the art could have applied coefficients indicating weight contribution of docking scores in a logistic regression function and the results would have been predictable to one of ordinary skill in the  art and would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade  and was therefore an obvious expedient. The Court in KSR Int'l v. Teleflex lnc. (127 S. Ct. 1727, 1740, 2007) held that "[t]he gap between the prior  art and [the claimed subject matter] is simply not so great as to render the system nonobvious to  one reasonably skilled in the art." 
Further, with regard to added claim language that  a “protein mechanism” - i.e., any relevant to ADR activation of cell or related cell signaling (see instant claim 24) – that has a largest weight contribution to the classifier model is to be identified as ”the underlying biological cause” relevant to ADR prediction for the given drug candidate, the claim language addresses a decision-making step that is a part of conventional decision making of emphasizing events that deem major consideration, such as being highly ranked. The step is viewed as a token decision-making element used for its intended purpose, there is no  inventive concept beyond the idea of correlating and processing data.



With regard to claim 13, LaBute et al. do not teach converting 2-D representation of a drug molecule into 3-D representation. 
However, it is conventional in the art to convert a 2-D representation of a drug molecule into 3-D representation for simulating its binding to a protein/receptor via docking simulation.   See, for example, Maheswari using MolConverter MarvinSketch editor - p. 2, right column, or Mason et al. using SMILES- see pages 568-569.
With regard to claim 15, in LaBute et al., logistic regression classifier models are used.  See p. 5,6

With regard to claim 16, in LaBute et al., VinaLC parallel docking program was employed to dock 906 drug compounds into the 409 protein targets and logistic regression models were trained. p. 4,5.



With regard to identifying relevant literature, as in claim 23, LaButte teaches: “For a specific putative ADR-protein entry in Table 1,counts in parentheses show the number of papers found inPubMed that contain the co-occurrence of (1) the MedDRA lowest level term for a component individual side effect from the ADR group and (2) the UniProt name for the protein.”


Further, with regard to claims 13,15-23, the claims contain either additional features known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art.  It would be conventional and within the skill of the art to select such conditions as presenting data as matrices, mapping, weighing and classifying data, using threshold and confidence values, and their selection for the intended purpose of comprehensive data analysis is conventional and within the skill in the art to which this invention pertains.    Further, with regard to claim 20, for a drug structure that indicates a potential adverse reaction, one would be motivated to explore the drug structure modifications that would allow to avoid or minimize the adverse reactions.  
Furthermore, with regard to claim 24, it would be obvious to artisan that any protein of interest as a drug target is involved in either augmentation or inhibition of the  protein-mediated effect on cell activation or related signaling, and thus, such type of “protein mechanism” is to be considered as a “biological cause relevant to” ADR prediction for a given drug candidate.

Response to arguments

Applicant argues that MMP-1 addressed in LaBute is not a drug candidates as MMP-1 is a gene that can be expressed into a protein, and thus not a drug candidate. Examiner agrees that MMP-1 is a protein (not a gene). However, LaBute  is teaching ADR for drug candidates interacting with proteins, such as MMP-1, and Table 1 addresses not ADR-protein results for drug candidates.  See, for example, Experimental section, p.5, “Statistical analysis” describing  “560x409 [i.e., 560 drug candidates x 409 protein targets] subset of drug-protein docking scores.  Applicant further asserts that  LaBute  does not address particular drug candidates.  However, LaBute teaches that the ADR-protein scores are obtained for each of the 560 compounds (Experimental section, p.5, “Statistical analysis”), and that docking calculations are made for each of individual drug-protein complex (p. 4, right column, bottom). 
Applicant argues that LaBute does not teach determining an underlying cause of a predicted ADR for a given drug molecule .  In response, as previously addressed, Table 1 in LaBute provides top ranked protein structures and their association with ADR.  The protein structures are involved in cell expression or cell differentiation (see right column in the Table); for example, the top ranked protein, interstitial collagenase, is involved in cancer metastasis (see. p. 9, left column, bottom).  
As for the argument that LaButte does not teach generating hypothesis to possible underlying cause of ADR for a  given drug molecule,  LaButte teaches: “For a specific putative ADR-protein entry in Table 1, counts in parentheses show the number of papers found inPubMed that contain the co-occurrence of (1) the MedDRA lowest level term for a component individual side effect from the ADR group and (2) the UniProt name for the protein.”

Applicant argues that LaBute does not teach an interactive web platform including a web interface and interactive visualization for the drug-target interactions, does not teach or suggest an interactive feature to provide underlying biological explanations or causes for ADR.  In response, other than addressing display as “web-based display interface”, and results being received “over a communication network connection”,  the claims do not address interactive features of web platform and visualization. Further, any modern display interface has access to Internet, i.e., web-based; likewise, any results can be communicated “over a communications network connection”.  Such modifications will be prima facie obvious to one skilled in art. 

Double Patentg

Double Patenting


	Claims 11-13,15-24  are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1,3,5-13 of co-pending Application No.  15/820281..  The rejection is maintained for the reasons of record. Applicant requested that this rejection be held in abeyance until such time as allowable claims are identified in the present application and/or related reference application
Prior art made of record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Hue et al. (US 20170177803) teach method for drug-drug interaction and adverse event analysis, the method comprising: obtaining chemical structures for one or more pairs of drugs from at least one of a user and a database; generating a chemical fingerprint for each drug of the one or more pairs of drugs based on the chemical structure of the drug; performing drug-drug interaction prediction for each pair of drugs based on the chemical fingerprints; and performing adverse event prediction based on the predicted drug-drug interaction for the one or more pairs of drugs; wherein the steps are performed by at least one processor device coupled to a memory. The structure of ”a protein that becomes a drug target” (corresponding to ”a high resolution target protein” of the Invention of the present application) is obtained, and when multiple structures are present on the same protein, a higher resolution is selected (p. 3, right column, ” Dataset creation ”). Obtaining the structure of 906 FDA approved small molecule compounds, the 3 d structure of the target protein and the small molecule compound being prepared for docking calculation, and 85 sets of side effects being selected from the SIDER database and grouped. In 906 compounds, a subset of 560 "docking scores” (corresponding to "drug-target interaction features” in the Invention of the present application) is associated with at least one side effect of 85 or more side effects, and where | or more side effects are present with | or | or more side effects, the case where there is no side effects of 0 or more has no side effects. Creating a matrix of 560 X 10 drug and ADR (p. 4; left column), a docking program for docking 906 drug compounds to 409 target proteins (p. 4 ; right column), and molecular docking calculation A matrix of 906 x 409 drug protein docking scores is generated (p. 5, left column, "Statistical analysis ”), a matrix of 560 x 10 drug and ADR groups, and a matrix showing a 560 X 409 drug and a matrix showing a docking score of proteins and proteins are shown. For training a logistic regression model (p. 5, right column, p. 6, right column, ”Results”), a training sample is according to a 560 x 10 response matrix involving a relationship between 560 compound and 10 ADR groups. A label, yki is a group of kth ADR in the i-th sample, (8 k1-: B kp) is a parameter vector, a probability that the k-th state becomes 1 when the feature vector of the i-th sample is given (p. 6, left column), and each model is (p. n. ; left column) Training on 10 different ADR groups ( p.8, Fig.2 ), Logistic regression models are trained to predict 85 side effects separated into groups of 10 ADR ( p.1, "Abstract ”), and machine learning is performed by a method of learning. A relationship between a binding pattern of a pharmaceutical protein based on a docking score and the state of ADR can be specified, and these results are described.



Conclusion.
	No claims are allowed
 end 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb